Case 2:18-cv-01582-CKJ Document 40-11 Filed 11/27/19 Page 1 of 7




           EXHIBIT K
                Case 2:18-cv-01582-CKJ Document 40-11 Filed 11/27/19 Page 2 of 7




marthildc Brzycki

from:                             Trida Roland <trolund@uw.edu>
Sent:                              Friday. June 30, 2017 9:34PM
To:                                mjeanty@u.washington.cdu
Cc:                                Marthilde Brzycki; Nola Bakh; Kathy M Hare; Kelly J. Paanancn
Subje<:t:                          Re: Your return to work on 7/3



        Hello Matric,

        The schedule/workflow detailed for the period ofyonr roduced work ~hcdulc accommodation
        meet.<; the need<> of our unit and is rea<;Onablc:. J worked hard to establish a pl:m that is workable
        and aligns both with the expectations dewilcd in your action plan from April and the pal'"'.uncters
        f~r a reduced work schedule defined by yow· health care provider.

        'flus schedule/workflow is not up for negotiation, though as ever, if you nm into challenges in
        meeting the work expectations you should come to me rig,ht away so that we can engage in a
        problem solving discus.<>ion to review workflow, priorities and stmtet:,rics.

        You certainly should take your 15 minute$ breaks each shift, please do so. As you know, these
        will be one 15 minute break on each 5 hour shift and two 15 minute breaks 3Sld a 30min lunch on
        the one scheduled 8 hour shift.

        Lastly, as you see on the schedule, I have scbeduled one meeting between yourself, Kelly 3Sld I,
        to touch base at\er your extended abst."llCC. To be clear, you should expect to meet with me or any
        other member of the leadership team as a regular part of your duties, as would any employee at
        HMC. While you aro welcome to have union representation at an investigatory interview, a
        corrective action meeting or grievance JU{.-cting; you arc not entitled to union representation as a
        part of routine departmental discussions. Should you have qu~1ions about this, please contact
        your union representative for clarification.

        J will.sce you Monday morning Mattie. Have a good weekend.

Trkia


Tricia 1-. Roland, MPH, BSN, RN
Stroke Program Manager

On Jun 30,2017, at 7:28PM, mica!lu:®..l!~washi!lgton.~lu wrote:

            Hi Tricia,

            Friday 1n is 8 how-s-Iam allowed by Jaw to have a 30 minute lunch period and 15 minute
            breaks . which you left out.

            My notes have been completed in a timely manner per hospital policy since hired with J00%
            compliance fi>r billing prior to you changing my workflow.
                                                                                                                             -
                                                                                                                             c


                                                                                                                 MB-000026
     Case 2:18-cv-01582-CKJ Document 40-11 Filed 11/27/19 Page 3 of 7




My regular workflow was 5 patients on Tuesdays - and I requested 5 patients to be added on
Fridays (totalJO patients) -completing some ofmy notes and follow-ups the next workday.

In your new workflow, you mentioned 3 cases on Fridays and 6 case..<; on Tuesdays- total 9
patient<;. As I have mentioned to }'QU and Kelty on multiple occasions. the {XItient<: do not show
up exactly at their appointment time or roornl'.d at the exact scheduled time.

Unfortunately, 1 cannot handle working part-time and seeing 6 patient on a clinic day; which is
more than my usual load at this time. And based on your workflow, I wilt not have prep time for
Tuesdays clinic. I will no longer be able to add any a.dd-ons like I used to on my clinic da)'l' - due
to the sclu:dule restrictions and r~cnt di:.n1ption to my workflow.

I can see 3-4 patients on Tucdays and 2-3 patient-. on Frid.-.ys- giving me time to go to didactics
and conference. That is close to cvetlly distributed nnd i:s 7 out of my usual 10 patients.

I would like advance warning prior to any meeting with you and Kelly. I need my union
representative present during any private meeting with you, KeUy, and any other member of
management.

Thank you,
Marthildc

On Fri, 30 Jtm 2017, Tricia L Roland wrote:


David is right they were attached but rvc included again.


        Tricia




        Tricia I~ Roland, MPH, BSN, RN
        Stroke Program Manager


        Harborvicw Medical Center
        325 Ninth Avenue, Seattle. W A 98104
        Mailbox 359775l3t.l-79.1
        Phone (206) 744-2403     I Fax (206) 744-3976
        Email: !!yland(O{uw.cd~




                                                                                                         MB-000027
Case 2:18-cv-01582-CKJ Document 40-11 Filed 11/27/19 Page 4 of 7




   11Je above email may contain patient identifiable or confidential
 infonnation. Because email is not secure, please be aware of associated
 risks of email traru;mi~ion. If you are a patient, communicating to u UW
 Medicine Provider via email implies your agreement to email communication;
 see h!tJ>:/I'J(ww.!IW!!J<Xlici~:..!ID!/Gioba)f.Compliance/EmaiiRis~.httl!
 The infoml.lltion is intended for the individual namc:d above. If you are not
 tbc intended recipient, any disclosure. copying, distribution or usc of the
 contL'tlts of this infomtation is prohibited. Please notify the sender by
 reply email, and then ~estroy all copies of the message and any attachments.
 See our Notice of Privacy Practices at ~vww,Jl..YLm~icinc_._QLC'.




 --·Original Message----
 From: David L. Tirschwell [mj!ilto:tirs<.;tl(!li,u~.t.-du]
 Sent: Friday, June 30, 2017 5:48PM
 To: Marthilde Br~:ycki
  Cc: Tricia Roland; Marthilde Brzycki; KfM FRANCIS; Nola Balcl1; Kathy M
  Hare~
  Kelly J. Paauancn
  Subject: Rc: Your return to work on 7/3


  There was an attachment to the email, i saw them

  Thank you


  Oavid Tirschwell, MD
  Harborvicw Neurology and
  UW Medicine Comprehensive Stroke Center


          On Jun 30, 2017, at 5:4(, PM, "rojcantX(illu,washjrulli:!J.!.edu"
  <miean!Y.@.IJ. wasl\in.gtQn.~l!> wrote:

          Hello,
          Where are the slides?


                   On Fri, 30 Jun 20l7, Tricia I. Roland wrote:




                                                                                 MB-000028
Case 2:18-cv-01582-CKJ Document 40-11 Filed 11/27/19 Page 5 of 7




           Mattie.


           I was made aware by Kim Francis that you plan to
           return to work on
           Monday. J h11vc attached a schedule that works bc:st
           to fit the needs
           of the department as well as accommodates your
           FMLA request


           You c.'Ul sec in the attachment there arc two slick-s.
           Slide J is your
           schedule from Monday 7/3- Monday 7/10. l needed
           to make adjustments
           due to Friday clinic being booked and the July
           4th holiday. Slide 2
           represents your schedule from 7It 1 on until your
           FMLA is either
           completed or reevaluated on 9/1117.

           Please keep in mind tl1is is subject to change should
           the needs of the
           department change but if any changes need to be
           made I will give you
           ample notice.


           I'm glad we were able to make this work. Should
           you have any
           questions please do not hesitate to reach out,
           otherwise I will plan
           to sec you in the office on Monday.




           Tricia




            Tricia L. Roland, MPH, BSN, RN




                                                                    MB-000029
Case 2:18-cv-01582-CKJ Document 40-11 Filed 11/27/19 Page 6 of 7




           Stroke Program Manager




           Harborvicw Medical Center


           325 Ninth Avenue, ScaUie, WA 98104


           Mailbox 359775 j3CT-79.1

           Phone (206) 744~2403 I Fax (206) 744-3976




            <-ht~p:J/u,wmedidnc,o.r.l:l>   Description: Visit UW
            Medicine on.line

            "The above email may contain patient identifiable
            or confidential
            llltomlation. Because email is not secure, please be
            aware of
            associated risks of email transmission. If you are a
            patient,
            commwlicating to a UW Medicine Provider vi:t
            mnail implies your
            agreement to entail ~:onununi<:atioo; sec
            <.Qttp://www.uroncdicine.c~g£G1Qbal!Comp)_ian~
            mailRisk._htm>



                                                                   MB-000030
Case 2:18-cv-01582-CKJ Document 40-11 Filed 11/27/19 Page 7 of 7




              h!.!Q;//www,uwm(((!icine,org/QJ.<?baJ/f.omnliqnceffi
              !ll!!L~isk.h~l


              '111e infom1ation is intended for the individual
               named above. If you
               arc not the intended «.'Cipicnt, any disclosure.
               copying, distribution
              or use of the contents of this i.ufoJDlation is
              prohibited. Pkase
               notify the sender by reply email, and then destroy
               all copies of the
 message and any attachments.
               See our Notice of Privacy Practices
               at   <http://W\Y~Jllcdicinc.orgt,..,.

               www.uwmooicipc.org."




                                           b



                                                                     MB-000031
